      Case 2:18-cv-01552-JAD-CWH Document 6 Filed 10/10/18 Page 1 of 2




1    Craig K. Perry
     Nevada Bar # 003786
2    CRAIG K. PERRY & ASSOCIATES
     8010 W. Sahara Avenue, Suite 260
3    Las Vegas, Nevada 89117
     (702) 228-4777
4    (702) 943-7520 Fax
     info@1stoplawfirm.com
5
     Attorney for Plaintiff
6
                                       UNITED STATES OF AMERICA
7
                                           DISTRICT OF NEVADA
8

9
      RALPH ORTEGA,                                        CASE NO.: 2:18-cv-01552-JAD-CWH
10
                              Plaintiff,
11
      vs.                                                  Stipulation for Enlargement of Time to
12
                                                           Answer Plaintiff’s Complaint
13    CREDIT ONE BANK, N.A., TRANS
      UNION LLC
14
                              Defendant.
15

16          IT IS HEREBY STIPULATED AND AGREED, by and through Craig K. Perry of the
17
     law firm of CRAIG K. PERRY & ASSOCIATES, counsel for Plaintiff, and Tim J. Bellamy, Vice
18
     President for Credit One Bank, N.A., (Credit One) that the current date for Defendant to file an
19
     answer is due on Friday, October 12, 2018. Subject to court approval, both parties agree to the
20

21   ///

22   ///
23
     ///
24
     ///
25
     ///
26

27   ///

28   ///



                                                     -1-
      Case 2:18-cv-01552-JAD-CWH Document 6 Filed 10/10/18 Page 2 of 2



     granting of an enlargement of time for Defendant to file its answer through November 9, 2018.
1

2    IT IS SO STIPULATED.

3     CRAIG K. PERRY & ASSOCIATES                CREDIT ONE BANK, N.A.
4

5     /s/ Craig K. Perry                         /s/ Tim J. Bellamy
      CRAIG K. PERRY, ESQ.                       TIM J. BELLAMY
6
      Nevada Bar No. 3786                        Vice President
7     8010 West Sahara Ave., Suite 260           6801 S. Cimarron Road
      Las Vegas, Nevada 89117                    Las Vegas, Nevada 89113
8     info@1stoplawfirm.com                      Tim.Bellamy@creditone.com
      Attorney for Plaintiff
9

10

11

12                                                       October 11, 2018
     IT IS SO ORDERED.                           DATED: _____________________________
13

14
                                                           _____________________________
15                                                         U.S. District Magistrate Judge

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                    -2-
